DETAILED ACTION
Status of Claims

This office action considers claims 1-4 pending for prosecution. 
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via an email from and phone with Attorney Jeremey Stroh, Reg. #61,527 on 01/14/2022.
i. Claim 1 has been amended
ii. Claim 5 has been added. 
iii. This office action now considers claims 1-5 pending for prosecution. 
iv. Claim 1 has been amended, and the whole claim after this amendment will read as follows:
1.	(Examiner Amended) A semiconductor device, comprising:
an active region through which current flows;
a termination structure region disposed outside the active region and in which a termination structure is provided surrounding a periphery of the active region;
a first semiconductor layer of a first conductivity type provided at a front surface of a semiconductor substrate of a first conductivity type, the first semiconductor layer 
a lower parallel pn structure provided at a surface of the first semiconductor layer and in which a lower first column of the first conductivity type and a lower second column of a second conductivity type are disposed to alternate repeatedly in a plane parallel to the front surface;
an upper parallel pn structure provided at a surface of the lower parallel pn structure in the termination structure region and in which an upper first column of the first conductivity type and an upper second column of the second conductivity type are electrically connected with the lower second column and are disposed to alternate repeatedly in a plane parallel to the front surface; and
a first semiconductor region of the second conductivity type and provided at a surface of the lower parallel pn structure in the active region, 
wherein
a width of the upper second column is wider than a width of the lower second column, and an interval between upper second columns is wider than an interval between lower second columns, 
a thickness of the upper second column is thicker than a thickness of the first semiconductor region,
a lower surface of the upper first column is at least partially in contact with upper surfaces of adjacent lower first columns,
the thickness of the upper second column is a distance from an upper surface of the upper second column to a lower surface of the upper second column which is at 
the thickness of the first semiconductor region is a distance from an upper surface of the first semiconductor region to a lower surface of the first semiconductor region which is in contact with the surface of the lower parallel pn structure in the active region.

v. The claim 5 has been added, and the whole claim after this amendment will read as follows:
5.	(New Claim – Examiner Added) A semiconductor device, comprising:
	an active region through which current flows;
	a termination structure region disposed outside the active region and in which a termination structure is provided surrounding a periphery of the active region;
	a first semiconductor layer of a first conductivity type provided at a front surface of a semiconductor substrate of a first conductivity type, the first semiconductor layer having an impurity concentration that is lower than an impurity concentration of the semiconductor substrate;
	a lower parallel pn structure provided at a surface of the first semiconductor layer and in which a lower first column of the first conductivity type and a lower second column of a second conductivity type are disposed to alternate repeatedly in a plane parallel to the front surface;
	an upper parallel pn structure provided at a surface of the lower parallel pn structure in the termination structure region and in which an upper first column of the first conductivity type and an upper second column of the second conductivity type are 
	a first semiconductor region of the second conductivity type and provided at a surface of the lower parallel pn structure in the active region, 
wherein
	a width of the upper second column is wider than a width of the lower second column, and an interval between upper second columns is wider than an interval between lower second columns, 
	a thickness of the upper second column is thicker than a thickness of the first semiconductor region, and
the thickness of the upper second column is 2.5 times to 6 times the thickness of the first semiconductor region.

Reason for Allowances
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “an upper parallel pn structure provided at a surface of the lower parallel pn structure in the termination structure region and in which an upper first column of the first conductivity type and an upper second column of the second conductivity type are electrically connected with the lower second column and are disposed to alternate repeatedly in a plane parallel to the front surface; and a first semiconductor region of the second conductivity type and provided at a surface of the lower parallel pn structure in the active region, whereina width of the upper second column is wider than a width of the lower second column, and an interval between upper second columns is wider than an interval between lower second columns,  a thickness of the upper second column is thicker than a thickness of the first semiconductor region, a lower surface of the upper first column is at least partially in contact with upper surfaces of adjacent lower first columns, the thickness of the upper second column is a distance from an upper surface of the upper second column to a lower surface of the upper second column which is at least partially in contact with the 
Claims 2-4, are allowed as those inherit the allowable subject matter from claim 1. 		
Regarding Claim 5: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “an upper parallel pn structure provided at a surface of the lower parallel pn structure in the termination structure region and in which an upper first column of the first conductivity type and an upper second column of the second conductivity type are electrically connected with the lower second column and are disposed to alternate repeatedly in a plane parallel to the front surface; and a first semiconductor region of the second conductivity type and provided at a surface of the lower parallel pn structure in the active region, wherein a width of the upper second column is wider than a width of the lower second column, and an interval between upper second columns is wider than an interval between lower second columns, a thickness of the upper second column is thicker than a thickness of the first semiconductor region, and the thickness of the upper second column is 2.5 times to 6 times the thickness of the first semiconductor region” as recited in Claim 5, in combination with the remaining limitations of the claim.	
Citation of Relevant Prior Art
	The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Yedinak; Joseph A. et al. (US 20120273916 A1; hereinafter Yedinak) “Superjunction Structures for Power Devices and Methods of Manufacture”.
Onishi; Yasuhiko et al. (US 20010028083 A1; hereinafter Onishi) “Super-junction semiconductor device and method of manufacturing the same”.	
Saito; Wataru (US 20070138543 A1; hereinafter Saito) “SEMICONDUCTOR DEVICE”.
Mauder; Anton et al. (US 20100078775 A1; hereinafter Mauder) “SEMICONDUCTOR DEVICE WITH A CHARGE CARRIER COMPENSATION STRUCTURE AND METHOD FOR THE PRODUCTION OF A SEMICONDUCTOR DEVICE”.
Lee; Kwang-won et al.  (US 20170054009 A1; hereinafter Lee) “SUPERJUNCTION SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURING THE SAME”.
Lee; Jaegil et al. (US 20090079002 A1; hereinafter Lee ‘002) “Superjunction Structures For Power Devices And Methods Of Manufacture”.
Prior Art Yedinak teaches superjunction structures for power devices and methods of manufacture ([Title]), wherein (Fig. 2+; [0060+]) forming a first semiconductor layer of a first conductivity type on a front surface of a semiconductor substrate of the first conductivity type, the first semiconductor layer having an impurity concentration that is lower than an impurity concentration of the semiconductor lower portions of pn strucutre) at a surface of the first semiconductor layer and in which a lower first column (lower portion n-type layer) of the first conductivity type and a lower second column (lower portion of p-type layer) of a second conductivity type are disposed to alternate repeatedly in a plane parallel to the front surface; forming an upper parallel pn structure (upper portions of pn structure) at a surface of the lower parallel pn structure (lower portions o of pn structure) in the termination structure region and in which an upper first column (upper portion of n-type layer) of the first conductivity type and an upper second column (upper portion of p-type layer) of the second conductivity type are electrically connected with the lower second column (lower portion of p-type layer) are disposed to alternate repeatedly in a plane parallel to the front surface; and forming a first semiconductor region of the second conductivity type at the surface of the lower parallel pn structure ([0060-0068]). But, Prior Art Yedinak does not expressly teach an upper parallel pn structure provided at a surface of the lower parallel pn structure in the termination structure region and in which an upper first column of the first conductivity type and an upper second column of the second conductivity type are electrically connected with the lower second column and are disposed to alternate repeatedly in a plane parallel to the front surface; and a first semiconductor region of the second conductivity type and provided at a surface of the lower parallel pn structure in the active region, whereina width of the upper second column is wider than a width of the lower second column, and an interval between upper second columns is wider than an interval between lower second columns,  a thickness of the upper second column is thicker than a thickness of the first semiconductor region, a lower surface of the upper first column is at least partially 
Prior Art Onishi teaches a super-junction semiconductor device and method of manufacturing the same ([Title]), wherein (Fig. 1a+; [0053+]) a second alternating conductivity type layer formed of n.sup.- regions and p.sup.- regions in a breakdown withstanding region (peripheral region of the device) outside vertical drain drift region Onishi does not expressly teach an upper parallel pn structure provided at a surface of the lower parallel pn structure in the termination structure region and in which an upper first column of the first conductivity type and an upper second column of the second conductivity type are electrically connected with the lower second column and are disposed to alternate repeatedly in a plane parallel to the front surface; and a first semiconductor region of the second conductivity type and provided at a surface of the lower parallel pn structure in the active region, whereina width of the upper second column is wider than a width of the lower second column, and an interval between upper second columns is wider than an interval between lower second columns,  a thickness of the upper second column is thicker than a thickness of the first semiconductor region, a lower surface of the upper first column is at least partially in contact with upper surfaces of adjacent lower first columns, the thickness of the upper second column is a distance from an upper surface of the upper second column to a lower surface of the upper second column which is at least partially in contact with the upper surfaces of adjacent lower first columns, and the thickness of the first semiconductor region is a distance from an upper surface of the first semiconductor region to a lower surface of the first semiconductor region which is in contact with the surface of the lower parallel pn structure in the active region (claim 1); or an upper 
Prior Art Saito teaches a semiconductor device ([Abstract]), wherein (Fig. 4; [0036+]) n-type pillar region and the p-type pillar region constitute a so-called superjunction structure. That is, the n-type pillar region  and the p-type pillar region are adjacent to each other to form a pn-junction, where the n-type pillar region and the p-type pillar region alternate repeatedly, where the width of the upper p-type pillar region is wider than a lower part of the p-type pillar region ([0036-0060]). But, Prior Art Saito does not expressly teach an upper parallel pn structure provided at a surface of the lower parallel pn structure in the termination structure region and in which an upper first column of the first conductivity type and an upper second column of the second conductivity type are electrically connected with the lower second column and are disposed to alternate repeatedly in a plane parallel to the front surface; and a first 
Prior Art Mauder teaches semiconductor device ([Abstract]), wherein (Fig. 1+; [0026+]) the semiconductor device has a cell field region and an edge region, where the cell field region and the edge region comprise of n-type pillar region and the p-type pillar region that alternate repeatedly, and the interval between parts of the n-type pillar regions and the p-type pillar regions differ, and there are n-type pillar regions and the p-type pillar regions in the lower region of the edge region ([0026-0032]). But, Prior Art Mauder does not expressly teach an upper parallel pn structure provided at a surface of the lower parallel pn structure in the termination structure region and in which an upper first column of the first conductivity type and an upper second column of the second conductivity type are electrically connected with the lower second column and are disposed to alternate repeatedly in a plane parallel to the front surface; and a first semiconductor region of the second conductivity type and provided at a surface of the lower parallel pn structure in the active region, whereina width of the upper second column is wider than a width of the lower second column, and an interval between upper second columns is wider than an interval between lower second columns,  a thickness of the upper second column is thicker than a thickness of the first semiconductor region, a lower surface of the upper first column is at least partially in contact with upper surfaces of adjacent lower first columns, the thickness of the upper second column is a distance from an upper surface of the upper second column to a lower surface of the upper second column which is at least partially in contact with the upper surfaces of adjacent lower first columns, and the thickness of the first 
Prior Art Lee teaches a superjunction semiconductor device and a method of manufacturing the same, and more particularly, to a superjunction semiconductor device including an alternating conductivity type drift layer ([0001]), wherein (Fig. 1A+; [0045+]) a first semiconductor layer doped with a first conductivity type; an active region formed on the first semiconductor layer, the active region including a drift layer; and a termination region surrounding the active region, the termination region including a lower edge region disposed on a side surface of the drift layer and an upper edge region disposed on the lower edge region, wherein the upper edge region includes a Lee does not expressly teach an upper parallel pn structure provided at a surface of the lower parallel pn structure in the termination structure region and in which an upper first column of the first conductivity type and an upper second column of the second conductivity type are electrically connected with the lower second column and are disposed to alternate repeatedly in a plane parallel to the front surface; and a first semiconductor region of the second conductivity type and provided at a surface of the lower parallel pn structure in the active region, whereina width of the upper second column is wider than a width of the lower second column, and an interval between upper second columns is wider than an interval between lower second columns,  a thickness of the upper second column is thicker than a thickness of the first semiconductor region, a lower surface of the upper first column is at least partially in contact with upper surfaces of adjacent lower first columns, the thickness of the upper second column is a distance from an upper surface of the upper second column to a lower surface of the upper second column which is at least partially in contact with the upper surfaces of adjacent lower first columns, and the thickness of 
Prior Art Lee ‘002 teaches a power device includes an active region and a termination region surrounding the active region ([Abstract]), wherein (Fig. 1A+; [0188+]) an active region and a termination region surrounding the active region; and a plurality of pillars of first and second conductivity type alternately arranged in each of the active and termination regions, wherein the pillars of first conductivity type in the active and termination regions have substantially the same width, and the pillars of the second conductivity type in the active region have a smaller width than the pillars of the second conductivity type in the termination region so that a charge balance condition in Lee ‘002 does not expressly teach an upper parallel pn structure provided at a surface of the lower parallel pn structure in the termination structure region and in which an upper first column of the first conductivity type and an upper second column of the second conductivity type are electrically connected with the lower second column and are disposed to alternate repeatedly in a plane parallel to the front surface; and a first semiconductor region of the second conductivity type and provided at a surface of the lower parallel pn structure in the active region, wherein a width of the upper second column is wider than a width of the lower second column, and an interval between upper second columns is wider than an interval between lower second columns,  a thickness of the upper second column is thicker than a thickness of the first semiconductor region, a lower surface of the upper first column is at least partially in contact with upper surfaces of adjacent lower first columns, the thickness of the upper second column is a distance from an upper surface of the upper second column to a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898